Citation Nr: 0402238	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  02-21 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC




THE ISSUE

1.  Entitlement to an effective date earlier August 11, 1995, 
for the assignment of a total disability rating for 
compensation purposes based on individual unemployability.  

2.  Entitlement to an effective date earlier August 11, 1995, 
for the assignment of a 50 percent rating for the service-
connected migraine headaches.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from September 1985 to 
November 1986.  

By rating action March 1998, the RO in pertinent part 
assigned a total disability rating for compensation purposes 
based on individual unemployability (TDIU), effective on May 
17, 1997.  The veteran disagreed with the effective date of 
the award.  

By rating action in March 1999, the RO assigned an earlier 
effective date of August 11, 1995, the date of receipt of a 
claim for increase, for grant of TDIU.  The veteran and her 
representative were notified of this decision, but did not 
appeal.  

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a December 2001 decision by the RO which denied 
the claims for an increased rating for migraine headaches 
(formerly muscle contraction headaches) and an earlier 
effective date for the grant of TDIU.  The veteran perfected 
an appeal only as to the issue of an earlier effective date 
for TDIU.  

(The issue of an earlier effective date for the assignment of 
a 50 percent rating for the service-connected migraine 
headaches (formerly muscle contraction headaches) is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran and his 
representative if further action is required on his part.)  



FINDINGS OF FACT

1.  The veteran did not timely appeal from the March 1999 
rating decision that assigned an effective date of August 11, 
1995, for the grant of TDIU.  

2.  The receipt of the veteran's claim for increase on August 
11, 1995 is the earliest date assignable for the award of VA 
compensation benefits based on TDIU.  



CONCLUSIONS OF LAW

1.  The March 1999 rating decision that assigned an earlier 
effective date of August 11, 1995, for the grant of TDIU is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2003).  

2.  The claim for effective date earlier than August 11, 1995 
for the grant of TDIU must be denied by operation of law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5110, 5126 
(West 2002); 38 C.F.R. §§ 3.1(r), 3.400(b)(2)(i), 20.302(a) 
(2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well-grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  

As a general rule, the change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  

However, in this case, while the veteran has not been 
informed of VCAA, this issue on appeal is one determined by 
governing legal authority as the pertinent facts are not in 
dispute.  

That is, no useful purpose would be served by remanding the 
appeal to inform the veteran of VCAA, as there is no 
additional evidence that could be obtained that would 
influence the outcome of the claim.  

The veteran was provided with the appropriate laws and 
regulations pertaining to effective dates for the award of 
disability compensation benefits and was advised of the 
evidence that had already been obtained in the Statement of 
the Case issued in October 2002.  

She was also afforded an opportunity to testify at a personal 
hearing, but declined.  Thus, to the extent that VA has a 
duty to assist in the development of the veteran's claim, all 
appropriate all notification and development actions needed 
to render a fair decision on this issue have been 
accomplished.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board finds that no prejudical error would result from 
appellate consideration of this appeal at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).   


Factual Background

By rating action in October 1992, the RO granted service 
connection for muscle contraction headaches secondary to 
service-connected status post enucleation of the right eye.  
A 10 percent evaluation was assigned, effective on June 14, 
1991, the date of receipt of an original claim.  The veteran 
was notified of this decision, but did not appeal.  

A claim for an increased rating for the service-connected 
headache disorder was received on August 11, 1995.  The RO 
assigned an increased rating of 30 percent by rating action 
in March 1996.  

In April 1996, the veteran filed his formal claim for TDIU.  
By rating action in November 1997, the RO assigned an 
increased rating to 50 percent for the service-connected 
migraine headaches and deferred a decision on her claim for 
TDIU.  

In March 1998, the RO found clear and unmistakable error in 
November 1997 rating action and assigned a new effective date 
of August 11, 1995, the date of receipt of her claim for 
increase.  

The RO also assigned TDIU effective on May 17, 1997, the date 
that the veteran apparently last worked full-time.  The 
veteran disagreed with the effective date assigned for her 
TDIU.  

By rating action in March 1999, the RO assigned an earlier 
effective date of August 11, 1995 for TDIU, the date of 
receipt of her claim for an increased rating.  

The veteran and her representative were notified this action 
and were informed of her appellate rights by letter in May 
1999.  The veteran did not timely appeal.  

A claim for an effective date earlier than August 11, 1995 
was received from the veteran in February 2001.  


Analysis

The provisions of the law governing effective date of awards 
of benefits are clear.  

The effective date of an award based on an original claim or 
a claim reopened after final adjudication shall be fixed in 
accordance with the fact found, but shall not be earlier than 
the date of receipt of the claim.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(b)(2)(i) (2003).  

Additionally, VA Regulations provide that a determination on 
a claim by the agency of original jurisdiction of which the 
claimant is properly notified is final if an appeal is not 
perfected (Sec. 20.302 of this part).  38 C.F.R. § 20.1103 
(2003).  

Pursuant to 38 U.S.C.A. § 5110(a), the effective date of an 
award of disability compensation based on new and material 
evidence received after final disallowance shall be the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(ii), and (r) (2003).  

In October 1992, the RO granted service connection for muscle 
contraction headaches secondary to service-connected status 
post enucleation of the right eye and assigned a 10 percent 
evaluation, effective on June 14, 1991, the date of receipt 
of claim.  The veteran was notified of this decision.  

Significantly, no additional correspondence was received from 
the veteran until her claim for an increased rating was 
received on August 11, 1995.  A formal claim for TDIU in fact 
was received in April 1996.  

The RO granted TDIU and ultimately assigned an effective date 
of August 11, 1995, by rating action in March 1999.  The 
veteran and her representative were notified of this decision 
and provided with information concerning her appellate 
rights.  

As the veteran did not express dissatisfaction as to the 
effective date of the award of TDIU within one year of the 
mailing of notification of that determination, that decision 
is considered final.  

Absent assertions of clear and unmistakable error in the 
prior rating decision, there is no basis upon which the Board 
may assign an effective date earlier than August 11, 1995 for 
TDIU.  

Consequently, as the facts are not in dispute as to this 
issue, the Board concludes that it has no alternative but to 
find that the veteran's claim for an earlier effective date 
lacks legal merit and must be denied by operation of law.  
Sabonis, 6 Vet. App. 426 (1994).  



ORDER

The claim for an effective date earlier than August 11, 1995, 
for the grant of TDIU is denied.  



REMAND

In this case, the evidence of record shows that, in October 
1992, the RO granted service connection for muscle 
contraction headaches secondary to service-connected status 
post enucleation of the right eye and assigned a 10 percent 
evaluation, effective on June 14, 1991, the date of receipt 
of claim.  38 C.F.R. § 3.400(b)(2)(i).  

The veteran argues in regard to his claim for an earlier 
effective date for the assignment of a 50 percent rating for 
the service connected migraine headaches that the 1992 rating 
decision involved clear and unmistakable error in that he was 
not notified of his appellate rights following that 
determination.  However, the RO has not addressed these 
assertions in terms to the law and regulations concerning 
finality or clear and unmistakable error.  

When, during the course of review, the Board determines that 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2003).  

Also, during the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), was signed into law.  This 
liberalizing law is applicable to this appeal.  To implement 
the provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations provides, in part, that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  The Act also includes new notification 
provisions.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review. Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  

2.  Then, the RO should readjudicate the 
veteran's claim for an earlier effective 
for the assignment of a 50 percent rating 
for the service-connected migraine 
headaches in terms of finality and any 
assertions of clear and unmistakable 
error.  If any benefit sought on appeal 
remains denied, then the RO should issue 
an appropriate Supplemental Statement of 
the Case (SSOC).  The veteran and her 
representative should be afforded a 
reasonable opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


		
	STEPHEN L. WILKINS 
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



